Citation Nr: 0030198	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
amputation middle finger, flexion contractures (ankylosis) 
distal interphalangeal joints, index, ring and middle 
fingers, right hand ("right hand disability").

2.  Entitlement to a compensable rating for residuals, 
fracture, thumb, right hand, with arthritis ("right thumb 
disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired in January 1968, after having served on 
active duty for a period in excess of 25 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  A hearing was held before a hearing officer at the 
RO in January 1998, and the hearing officer's decision was 
entered the same month. 

In September 1998, the Board denied the veteran's claim for 
an increased rating for right hand disability, the first 
issue listed on the title page.  Thereafter, the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In response to a March 1999 Joint 
Motion ("Joint Motion") requesting items of relief to 
include vacating the Board's January 1998 disposition of the 
above-cited increased rating claim and remanding such claim 
for development to include affording the veteran opportunity 
to "submit additional evidence and argument" relative to 
such claim, the Court, in April 1999, so ordered the same.   

In December 1999, Board remanded the appeal for development 
bearing on each issue listed on the title page.  Following 
the completion of the requested development, the RO, in a 
Supplemental Statement of the Case mailed to the veteran in 
July 2000, continued to deny each issue on appeal.  

Thereafter, the appeal was returned to the Board.

Based on narrative reflected in the report of the veteran's 
examination by VA in January 2000, the Board notes that the 
veteran is asserting a claim of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities.  Such claim is, therefore, referred to the RO 
for adjudication.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
right hand disability include favorable ankylosis involving 
digits including the index, ring and little fingers; 
favorable ankylosis involving the right thumb is not shown.

2.  Favorable ankylosis involving the right thumb is not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
right hand disability have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Codes 5220, 5221 (1999).

2.  The criteria for a compensable rating for right thumb 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.40, 4.45 and 
Part 4, Diagnostic Code 5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for amputation middle finger, 
flexion contractures (ankylosis) distal interphalangeal 
joints, index, ring and middle fingers, right hand ("right 
hand disability"), for which the RO has assigned a 40 percent 
rating under the provisions of Diagnostic Code 5221 of the 
Rating Schedule; and for residuals, fracture, thumb, right 
hand, with arthritis ("right thumb disability"), rated 
noncompensable under Diagnostic Codes 5299-5224.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to either disability.


I.  Right Hand Disability

The veteran's dominant hand is his right hand.  Pursuant to 
Diagnostic Code 5221, favorable ankylosis involving digits 
including the index, ring and little fingers of the dominant 
hand warrants a 40 percent rating; where there is favorable 
ankylosis of the thumb in concert with favorable ankylosis of 
the four fingers of the dominant hand, a 50 percent rating is 
warranted in accordance with the criteria of Diagnostic Code 
5220.

The veteran asserts that, although he can flex the three 
unamputated fingers of his right hand, he experiences 
difficulty doing such things as buttoning his clothing.  He 
also states that it is problematic to pick up small objects 
as well as a coin.  He further indicates that moving his 
thumb is difficult owing to the inadequacy of the surrounding 
musculature.  In this regard, when examined by VA in February 
1997, the veteran's complaints included, relative to his 
right hand, diminished strength as well as impaired ability 
to grip.  On physical examination, the veteran's right middle 
finger was noted to have been amputated; he had no motion 
involving the distal interphalangeal (DIP) joint relative to 
the index and little fingers.  The right index, ring and 
little fingers were noted to be "fixed" in flexion at 35, 
45 and 30 degrees, respectively.  With respect to the latter 
three fingers, the veteran was able to touch the tips of 
these fingers, as well as the right thumb, to the median 
transverse fold of the hand.  The examination diagnosis 
implicated ankylosis involving the index, ring and little 
fingers of the right hand.  Thereafter, at his January 1998 
hearing, the veteran indicated that, while he could move his 
right thumb, such motion was problematic due to inadequate 
surrounding musculature.  

Most recently, when he was examined by VA in January 2000, 
the veteran complained of experiencing pain, weakness and 
clumsiness involving his right hand.  Physical examination of 
the right hand revealed the surgical absence of the right 
long (middle) finger at the metacarpal phalangeal (MP) joint.  
Examination of the right thumb revealed atrophy of the first 
dorsal interossei and of the adductor muscles; the right 
thumb lacked 25% of normal abduction; flexion of the right 
thumb at the MP and interphalangeal joints was, in each 
instance, comparable to that of the thumb on the left.  The 
right index finger showed some swelling at the DIP joint, 
with a range of motion from 20 to 45 degrees of active 
flexion.  The right ring finger showed a full range of 
motion, both actively and passively, at the MP joint; the 
proximal interphalangeal (PIP) joint exhibited flexion and 
extension to 90 and zero degrees, respectively; the DIP joint 
demonstrated a "fixed flexion contracture" of 45 degrees.  
The right little finger showed a full range of motion at the 
MP joint; the PIP joint exhibited flexion and extension to 
100 and zero degrees, respectively; the DIP flexed from zero 
to 60 degrees.  

In considering the veteran's claim for a rating in excess of 
40 percent for his service-connected right hand disability, 
the Board would point out that the veteran's right middle 
finger has been amputated and that, based on the above-cited 
findings obtaining on his February 1997 examination by VA, 
his right index, ring and little fingers are locked ("fixed") 
in ankylosis (though, to be sure, motion in the DIP joint 
relative to the right index and little fingers was exhibited 
on the January 2000 VA examination).  The present 40 percent 
rating under Diagnostic Code 5221, the criteria of which 
facially implicates favorable ankylosis involving four 
digits, contemplates the higher grade of disability (i.e., 
amputation) referable to the veteran's right middle finger, 
having been assigned analogously in accordance with note (b), 
applicable to Diagnostic Codes 5220-5223.  

As is reflected in the pertinent criteria set forth above, a 
50 percent rating for the veteran's right hand disability 
would inhere in accordance with the criteria of Diagnostic 
Code 5220 if, in addition to the currently shown (with 
benefit of note (b), supra) favorable ankylosis involving the 
four fingers of the right hand, favorable ankylosis of the 
right thumb was also shown.  In this regard, the Board 
observes that motion was demonstrated relative to apparently 
each joint involving the right thumb on the January 2000 VA 
examination.  The right thumb lacked 25% of normal abduction, 
which consideration would seem to make it axiomatic that at 
least one joint in the thumb was limited in its motion.  
However, the veteran was able to touch the tip of his right 
thumb to the median transverse fold of the right hand on the 
February 1997 VA examination and such motion restriction of 
the right thumb is, interpreting the pertinent aspect, i.e., 
subpart (3), of the Ankylosis Preambles, 38 C.F.R. § 4.71a 
(1999) in conjunction with subpart (a) of Diagnostic Code 
5223, not representative of favorable ankylosis, i.e., the 
motion restriction shown (being to within one inch of the 
transverse fold) "is not considered disabling."  Subpart (a), 
Diagnostic Code 5223.  In the absence of favorable ankylosis 
involving the right thumb, then, the Board is constrained to 
conclude that the veteran's presently assigned 40 percent 
rating for right hand disability is appropriate.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the right hand, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, when he was examined by VA in January 2000, 
the veteran indicated that, despite impairment traceable to 
his right hand disability, he had been able to work as an 
upholsterer, which occupation presumably required a 
significant degree of manual dexterity in his right hand, 
until the preceding year.  The foregoing consideration, in 
the Board's view, militates persuasively against the 
existence of sufficient disablement, relative to the right 
hand, as to warrant the assignment of a higher disability 
rating predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  The Board has, finally, also given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of service-connected 
disablement, relative to the veteran's right hand, more 
closely approximate those required for a 50 percent rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45 and Part 4, Diagnostic Codes 5220, 5221.


II.  Right Thumb Disability

The veteran's service-connected right thumb disability is 
rated analogous to ankylosis involving either thumb pursuant 
to the provisions of Diagnostic Code 5224.  38 C.F.R. § 4.20.  
In accordance with the provisions of Diagnostic Code 5224, a 
10 percent rating is warranted if the thumb is fixed in 
favorable ankylosis.  
However, pursuant to 38 C.F.R. § 4.31, where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable rating, a noncompensable 
rating will be assigned where the required residuals are not 
shown.

To reiterate, the veteran was able to touch the tip of his 
right thumb to the median transverse fold of the right hand 
on the occasion of his February 1997 examination by VA.  As 
noted above, such motion restriction of the right thumb is, 
interpreting the pertinent aspect, i.e., subpart (3), of the 
Ankylosis Preambles, 38 C.F.R. § 4.71a (1999) in conjunction 
with subpart (a) of Diagnostic Code 5223, not representative 
of favorable ankylosis, i.e., the motion restriction shown 
(being to within one inch of the transverse fold) "is not 
considered disabling."  Subpart (a), Diagnostic Code 5223.  
In the absence of favorable ankylosis involving the right 
thumb, then, such requisite residual disablement as is 
necessary for an award of the minimum authorized compensable 
rating is not shown.  The Board is, therefore, constrained to 
conclude, with application of the above-stated provisions of 
38 C.F.R. § 4.31 (and even with application of 38 C.F.R. 
§ 4.7), that the veteran's presently assigned noncompensable 
rating for right thumb disability is wholly appropriate.  
Finally, owing to the reasoning advanced hereinabove with 
respect to the veteran's right hand disability, the Board is 
of the opinion that the existence of sufficient disablement, 
relative to the right thumb, as to warrant the assignment of 
a higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45 is not, in either instance, shown.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.40, 4.45 and Part 4, Diagnostic Code 5224.


ORDER

A rating in excess of 40 percent for amputation middle 
finger, flexion contractures (ankylosis) distal 
interphalangeal joints, index, ring and middle fingers, right 
hand, is denied.


A compensable rating for residuals, fracture, thumb, right 
hand, with arthritis, is denied.

		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

